DETAILED ACTION
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in reply to applicant communication filed on December 23, 2021. Claims 1, 7 and 8 have been amended. New claims 9 and 10 have been added. Claims 1-10 are pending. Claims 1, 7 and 8 are independent form are presented for examination.

Claim Objections
2	Claims 1 and 2 are objected to because of the following informalities:  
1.	In claim 1, lines 7-8, a particular person and a particular participation candidate as written in the claimed invention can be interpreted as one and the same so that additional clarification is required in the claim language to differentiate them.
2.	In claim 2, line 5, “to participate the particular event” should be “to participate in the particular event”.  
Appropriate corrections are required.

Claim Rejections - 35 USC § 101
3	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

4	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
5	Independent claims 1, 7 and 8, recite an abstract idea because, under its broadest reasonable interpretation, the claims merely require gathering information from user for display, and the rest of the limitations don’t integrate the inventive concept into practical application: the storing step is a mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - (MPEP 2106.05(f)). 
The searching and displaying steps in the independent claims are considered as Certain Method of Organizing Human Activity.  “searching a particular participation candidate based on user input from a user terminal; searching a particular person based on the organization information; and display, on a display, the particular participation candidate of a particular event identified based on the input from the user terminal; and the particular person based on the particular organization information of the organization to which the particular participation candidate belongs” is just providing an information to user based on previously received user input information on generic user terminal and circuitry. The mere nominal recitation of a generic user terminal to receive input and a circuitry to display does not take the claim limitation out of an organizing of human activity. Thus, the claim recites an abstract idea (step 2A, prong one).

The independent claims further recite additional elements: a user terminal, a storage to store organization information on one or more organizations, and a circuitry to display. The storing step is recited at a high level of generality (i.e. as a general means of storing information), and amount to mere information storing, which is a form of insignificant extra-solution activity. The user terminal, the storage and the circuitry are recited at a high level of generality, and merely automates the inputting, storing and displaying steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (step 2A, prong two).
The identified additional elements of the claims are insufficient to amount to significantly more than the judicial exception and fail to provide an inventive concept. As discussed above with respect to Step 2A Prong Two, the additional elements in the respective claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Thus, the claim is not patent eligible (step 2B).



NB:	Claims 2-6 directly or indirectly depends on claim 1, and thus recites the same displaying step limitation. For the reason discussed above for claim 1, this limitation recites an abstract idea, and the analysis for the other dependent claims must therefore proceed to Step 2A Prong Two.

Claim 2, the claim recites a combination of additional elements including “receiving an input information”, “search the particular participation candidate based on received information” and “displaying based on an identified match”.  The claim as a whole merely describes how to generally “apply” the concept of receiving, searching and displaying user information in a computer environment. The claimed computer components are just being used in a conventional computing tool to implement the recited abstract idea (MPEP 2016.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application. Thus, the claim is directed to an abstract idea (step 2A, prong two).
The identified additional elements of the claim are insufficient to amount to significantly more than the judicial exception and fail to provide an inventive concept. As discussed above with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Thus, the claim is not patent eligible (step 2B).

Claim 3, the claim recites “storing information in the storage”, and “searching the particular participation candidate based on received information”.  The limitations are just being used in a conventional computing tool to implement the recited abstract idea (MPEP 2016.05(f)), because storing a message, searching based on the received message is an abstract idea (a human reads/looks at a message, search for similarity and generate suggestion). Accordingly, these additional elements and does not integrate the abstract idea into a practical application. The claim is directed to an abstract idea (step 2A, prong two).
The identified additional elements of the claim are insufficient to amount to significantly more than the judicial exception and fail to provide an inventive concept. As discussed above with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Thus, the claim is not patent eligible (step 2B).

Claim 4, the claim as a whole merely describes how to generally “apply” the concept of   “sending response based on request” in a computer environment.  The limitation is just being used in a conventional computing tool to implement the recited abstract idea (MPEP 2016.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea (step 2A, prong two).
The identified additional elements of the claim are insufficient to amount to significantly more than the judicial exception and fail to provide an inventive concept. As discussed above with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Thus, the claim is not patent eligible (step 2B).

Claim 5, the claim recites “storing information in the storage by associating with the user”, and “using the stored identification information to do a search and identify a matching candidate).  These limitations are just being used in a conventional computing tool to implement the recited abstract idea (MPEP 2016.05(f)), because storing a message by associating with some other information and performing a candidate search based on the received matching information merely describes how to “apply” the concept of storing and matching in the computer environment is an abstract idea. The circuitry in the steps is recited at a high-level of generality (i.e., as a generic processor or computing device performing a generic computer function of interpreting messages and provide generated suggestions based on the interpretation) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements and does not integrate the abstract idea into a practical application. The claim is directed to an abstract idea (step 2A, prong two).
The identified additional elements of the claim are insufficient to amount to significantly more than the judicial exception and fail to provide an inventive concept. The circuitry in the steps is recited at a high-level of generality (i.e., as a generic processor or computing device performing a generic computer function of interpreting messages and provide generated suggestions based on the interpretation) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is not patent eligible (step 2B).

Claim 6, the claim as a whole merely describes how to generally “apply” the concept of storing and updating patient information in a computer environment. Storing a message by converting it to different format is recited at a high level of generality (i.e. as a general means of storing information), and amount to mere information storing, which is a form of insignificant extra-solution activity. The circuitry is recited at a high level of generality, and merely automates the storing and/or converting step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements does not integrate the abstract idea into a practical application. The claim is directed to an abstract idea (step 2A, prong two).
The identified additional elements of the claim are insufficient to amount to significantly more than the judicial exception and fail to provide an inventive concept. The circuitry in the steps is recited at a high-level of generality (i.e., as a generic processor or computing device performing a generic computer function of interpreting messages and provide generated suggestions based on the interpretation) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is not patent eligible (step 2B).

Claim 9, the claim as a whole merely describes how to generally “transmit” the searched information in a computer environment. Transmitting a schedule information and controlling the scheduler to register the transmitted information are human activities, and amount to mere information transmission and registration, which is a form of insignificant extra-solution activities. The circuitry and the schedule management server are recited at a high level of generality, and merely automates the transmission and registration of information between different entities.  additional limitations are no more than mere instructions to apply the exception using a generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea (step 2A, prong two).
The identified additional elements of the claim are insufficient to amount to significantly more than the judicial exception and fail to provide an inventive concept. The circuitry in the steps is recited at a high-level of generality (i.e., as a generic processor or computing device performing a generic computer function of interpreting messages and provide generated suggestions based on the interpretation) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is not patent eligible (step 2B).

Claim 10, the claim as a whole merely describes displaying information using a computing device environment and considered as Certain Method of Organizing Human Activity.  “simultaneously displaying the particular participation candidate and the particular person on the display so as to be selected” is just providing an information to user based on previously received user input information on generic user terminal and circuitry. The mere nominal recitation of a generic circuitry to display does not take the claim limitation out of an organizing of human activity. Thus, the claim recites an abstract idea (step 2A, prong one).
The independent claims further recite additional element: a circuitry to display. The storing step is recited at a high level of generality (i.e. as a general means of storing information), and amount to mere information storing, which is a form of insignificant extra-solution activity. The circuitry is recited at a high level of generality, and merely automates the displaying step. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (step 2A, prong two).
The identified additional element of the claim is insufficient to amount to significantly more than the judicial exception and fail to provide an inventive concept. As discussed above with respect to Step 2A Prong Two, the additional element in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Thus, the claim is not patent eligible (step 2B).

Response to Argument
6	Applicant’s arguments filed on December 23, 2021 with respect to US 101 rejections have been fully considered but they are not persuasive for the following reasons:
I . Applicant’s arguments:
	a. Namely, claim1 improves efficiency and accuracy (e.g., “to find participants who have sufficient knowledge that may be needed in the to-be-held meeting”, page 1, lines 28-32 in the specification) to identify “a particular person” by identifying the particular person “based on particular organization information of an organization to which the particular participation candidate belongs”.
	b. It is respectfully noted that it is non-conventional to “search a particular person based on particular organization information of an organization to which the
particular participation candidate belongs” in response to searching “a particular
participation candidate based on an input from the user terminal”. Therefore, claim 1 recites an improvement in the functioning of the event registration system.
	


	II. Examiner’s Responses:
		a. the added limitations are general activities that can been performed by humans. Searching for a particular person in a list by a cross reference of
categories like organization is something people have done manually themselves for ages. The claims are written in a manner that is broad enough where the computer is merely being used as a tool to look up that information.
		b. Searching for a particular person in a list by a cross reference of
categories like organization is something people have done manually themselves for ages. The claims are written in a manner that is broad enough where the computer is merely being used as a tool to look up that information. The identified additional elements of the claims are insufficient to amount to significantly more than the judicial exception and fail to provide an inventive concept. The mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

7	Applicant’s arguments filed on December 23, 2021 have been fully considered but they are moot based on new grounds of rejection.




Claim Rejections - 35 USC § 103
8	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (Nelson, hereinafter) (U.S. Patent Application Publication No. 2018/0101823 A1) in view of Culver et al. (Culver, hereinafter) (U.S. Patent Application Publication No. 2014/0310132 A1).
	Regarding claim 1, Nelson teaches an event registration system ([0071]-[0072] & [0075]-[0076]; a meeting intelligence apparatus 102 and one or more nodes 104A-N, communicatively coupled via network infrastructure 106, Fig. 1-3) comprising: 
a user terminal (Node 104, Fig. 1B); 
a storage ([0240]; storage device(s)) to store organization information on one or more organizations ([0070], [0078] & [0240]; electronic meeting related data such as pertaining to organizations are stored locally and/or remotely); and 
circuitry ([0129]; meeting intelligence apparatus 102) configured to:
search a particular participation candidate based on an input from the user terminal ([0134]; a search tool is provided to allow users to search for meeting participants. The search tool allows a user to specify one or more attributes of desired meeting participants. Meeting intelligence apparatus 102 performs a search and provides search results that satisfy the one or more attributes specified by the user); 
display (e.g. Fig. 2D), on a display, a particular participation candidate of a particular event identified based on an input from the user terminal ([0128]-[0131]; FIG. 2J depicts a participant selection screen 260 generated in response to a user selecting Meeting Participants control 238 from electronic meeting management screen 230…suggested participant list is displayed).
But Nelson doesn’t explicitly disclose search a particular person based on particular organization information of an organization to which the particular participation candidate belongs; and display, on the display the particular person based on particular organization information of the organization to which the particular participation candidate belongs.
However, Culver in analogous collaboration system, discloses search a particular person based on particular organization information of an organization to which the particular participation candidate belongs ([0091]-[0092] & [0099]-[0105]; the system 10 may provide a search tool that allows a first user to find user profiles for other members of the community 14 that meet certain criteria, such as belonging to the same professional association/organization… members of the user community 14 may organize themselves into so-called ‘named’ groups that may represent formal affiliations of users within the community. The affiliations represented by named groups may represent certain personal and non-personal affiliations, including: corporate- or business-related affiliations, such as those represented by businesses, corporations or other non-governmental organizations (e.g., Habitat for Humanity)); and 
display, on the display the particular person based on particular organization information of the organization to which the particular participation candidate belongs ([0140] & [0287]-[0293]; If the project team displays a simple list of the project team, each user from each contractor can be further tagged to identify his or her company).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Culver to Nelson in order to provide additional means of user identification and matching, and by doing this an overall user experience is improved.



Regarding claim 2, Nelson further teaches the event registration system according to claim 1, wherein the circuitry is further configured to 
receive an input of information for registering the particular event from the user terminal ([0155]; first meeting content data 302 includes the speech or text statement “Gross sales are expected to be $10.8 million next quarter.” A participant associated with node 104A may have caused first meeting content data 302 to be generated/registered by speaking, writing, typing, or displaying the statement, Fig. 4A).
But Nelson doesn’t explicitly disclose search the particular participation candidate who is to participate the particular event based on the received information, and display, on the display, in addition to the searched particular participation candidate, the particular person based on the particular organization information of the particular organization to which the particular participation candidate belongs.
However, Culver in analogous collaboration system, discloses search the particular participation candidate who is to participate the particular event based on the received information ([0917]-[0921], [0287]-[0293] & [0304]-[0306]; the authentication system searches/authenticates the particular user based on previously received user/participant authentication/registration information, then access to particular event such as accessing private library is granted as); and 
display, on the display, in addition to the searched particular participation candidate, the particular person based on the particular organization information of the particular organization to which the particular participation candidate belongs ([0140] & [0287]-[0293]; If the project team displays a simple list of the project team, each user from each contractor can be further tagged to identify his or her company).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Culver to Nelson in order to provide additional means of user identification and matching, and by doing this an overall user experience is improved.

Regarding claim 3, Nelson further teaches the event registration system according to claim 2, wherein the storage further stores expertise information of one or more users ([0133] & [0078]; The identification of an SME may be made based upon an analysis of electronic documents and other information that show that John E is a SME in encryption…based on stored information), and the circuitry searches the particular participation candidate who is to participate the particular event based on the received information and the expertise information of one or more users ([0133]; For example, suppose that the agenda for the Second Code Review Meeting includes an agenda item pertaining to encryption. Suggested meeting participants 268 may include a suggested meeting participant who is a Subject Matter Expert (SME) in encryption, based upon the Second Code Review meeting including an agenda item pertaining to encryption. In the example depicted in FIG. 2J, “John E.” is identified as a SME based upon his expertise in the area of encryption and is included in suggested meeting participants 268, Fig. 2J).

Regarding claim 4, Nelson further teaches the event registration system according to claim 1, wherein the circuitry is configured to request the particular participation candidate and the particular person based on the particular organization information of the particular organization to which the particular participation candidate belongs to send a response of whether or not the particular participation candidate can participate the particular event ([0105] & [0164]-[0165]; the suggested meeting owners Bob H. and Susan G. are displayed in pop-up window 239, and controls are provided to accept or reject one or both of the suggested meeting owners).

Regarding claim 5, Nelson further teaches the event registration system according to claim 2, wherein the circuitry is configured to associate term information ([0204]-[0205] & [0134]; meeting name or keywords, e.g. encryption, Fig. 7B) based on data shared in one or more events, to which a plurality of users have participated, and identification information of the plurality of users ([0202]; participants with participant information such as names, Fig. 6-7B), and to store, in the storage, the term information associated with the identification information of the plurality of users as participation candidate information for the particular event ([0198]-[0206] & [0134]; meeting intelligence apparatus 102 may store report 508 in a meeting data repository…and the meeting report 508 includes meeting content metadata 504 which also includes meeting keyword/name and participants information, Fig. 7B meeting report), and 

wherein the circuitry is configured to use the identification information of the plurality of users associated with the term information, corresponding to a keyword received from the user terminal, to search the particular participation candidate who is to participate the particular event ([0134] & [0183]; The search tool allows a user to specify one or more attributes of desired meeting participants. Meeting intelligence apparatus 102 performs a search and provides search results that satisfy the one or more attributes specified by the user. For example, a user may enter, as attributes, one or more keywords associated with a particular subject or topic, such as “encryption,” and participants associated with the subject “encryption” are presented to the user).

Regarding claim 6, Nelson further teaches the event registration system according to claim 5, wherein the circuitry is configured to store, in the storage, the term information including at least one of text data converted from voice data of the plurality of users ([0155] & [0181]; meeting data includes a text data identified by using speech or text recognition), text data input by the plurality of users ([0155] & [0181]; meeting data includes text data during participants meeting), and text data recognized from image data of a screen shared in the particular event ([0196]; content shared (it could be through screen share) during an electronic meeting) in association with the identification information of the plurality of users as the participation candidate information for the particular event ([0198]-[0206] & [0134]; meeting intelligence apparatus 102 may store report 508 in a meeting data repository…and the meeting report 508 includes meeting content metadata 504 which also includes meeting keyword/name and participants information, Fig. 7B meeting report).

As for claims 7 and 8, the limitations of claims 7 and 8 are similar to the limitations of claim 1 above. Therefore, the limitations of claims 7 and 8 are rejected in the analysis of claim 1 above, and the claims are rejected on that basis.


	
Regarding claim 9, Nelson further teaches the event registration system according to claim 1, wherein the circuitry is further configured to transmit, to a schedule management server, schedule information including at least the particular participation candidate, the particular person and the particular event and control the schedule management server to register the schedule information ([0122]-[0123]; aggregate statistics may be displayed for multiple meeting participants and sorted. For example, in FIG. 7C, participant analysis report 720 includes aggregate statistics for all participants 724, ranked by participation rate and by action item completion rate…also suggested meeting participants are indicated).

	Regarding claim 10, Nelson further teaches the event registration system according to claim 9, wherein the circuitry is configured to simultaneously display the particular participation candidate and the particular person on the display so as to be selected ([0223] & [0134]; general participants and suggested meeting participants are displayed for meeting organizers to schedule their meeting).

Conclusion
10	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 5712701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/M. H./
Melaku Habtemariam
Examiner, Art Unit 2445

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445